Citation Nr: 1212012	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-19 924	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of malaria. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for soft tissue sarcoma, to include liposarcoma, ectomesenchymoma, and dermatofibrosarcoma.

4.  Entitlement to an initial compensable rating for residuals of laryngeal cancer from October 20, 2004.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of a left wrist shell fragment wound from October 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran's active duty service from September 1958 to November 1973 was under honorable conditions and not a bar to Veterans' Administration benefits.  The Veteran's subsequent active duty service from November 1973 to July 1979 was under other than honorable conditions and is a bar to Veterans' Administration benefits.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and a November 2005 rating decision by the RO in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Houston, Texas.  In December 2010, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for a bilateral knee disability and soft tissue sarcoma as well as for a higher evaluation for a left wrist shell fragment wound are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had malaria or residuals of malaria at any time during the pendency of the appeal.

2.  From October 20, 2004, the competent and credible evidence of record shows that the Veteran's laryngeal cancer has not reoccurred and has not required therapeutic procedures since his radiation therapy stopped in April 2002.

3.  From October 20, 2004, the competent and credible evidence of record shows that the Veteran's residual of laryngeal cancer includes adverse symptomatology that equates to hoarseness with inflammation of cords or mucous membrane but not with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 


CONCLUSIONS OF LAW

1.  Residuals of malaria were not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  From October 20, 2004, the criteria for a 10 percent evaluation for residuals of laryngeal cancer have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.97, Diagnostic Codes 6516, 6819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to both the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board finds that letters dated in February 2004, August 2004, September 2005, and August 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the October 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the rating claim, the Veteran is challenging the initial schedular evaluation assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to both the issues on appeal, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service treatment records from the University of Texas Medical Branch Hospital in Galveston, Texas and the Texas Department of Criminal Justice. 

In January 2004 the Veteran notified the RO that he had applied for Social Security Administration disability benefits.  However, he also notified VA that he had applied for these benefits because of post-service knee and back injuries and, while he had an examination in connection with his claim, he was not granted Social Security Administration disability benefits.  

The record on appeal does not show that these records were requested by the RO or appear in the claims file.  In this regard, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit held, in part, that the duty to assist is not boundless in scope and found the language of the statute to be explicit: not all medical records or all Social Security Administration disability records must be sought.  Rather, VA need seek only those that are relevant to the veteran's claim.  The Federal Circuit reasoned that to conclude that all medical records or all Social Security Administration disability records are relevant would render the word "relevant" superfluous in the statute.  It indicated that "relevant records" for the purpose of 38 U.S.C. § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  In determining relevancy in the present case, the Federal Circuit noted that in Golz, like the current appeal, there was no specific allegation that the evidence, reports, or evaluations in conjunction with the Social Security Administration decision related to the issue he had before VA.  In fact, in the current appeal, the Veteran specifically said that the records were not related to the current issues on appeal.  Moreover, as to the argument that VA must review records before declaring them irrelevant for purposes of 38 U.S.C.A. § 5103A, the Federal Circuit distinguished this case from previous cases by holding that a record's relevance can sometimes be determined without reviewing the record itself.  

Therefore, the Board finds that a remand to request any records held by the Social Security Administration is not required before adjudicating the claim of service connection for residuals of malaria and the claim for a compensable rating for residuals of laryngeal cancer because the Veteran has specifically notified VA that the records only pertain to unrelated post-service knee and back injuries and therefore they are not relevant to the current appeal.  Id; also see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

As to the rating claim, the Board also finds that VA has no duty to remand to request his records from the Social Security Administration before adjudicating the current claim because of the age of these records.  The Board has reached this conclusion because when evaluating the severity of the Veteran's claim for a compensable rating for residuals of laryngeal cancer the Board need only consider the post-October 20, 2004, record because this is the effective date assigned his rating and any records held by the Social Security Administration would be dated pre-January 2004.  Id.

As to the records the Veteran reported were held by Valley Baptist Medical Center (a/k/a Brownsville Medical Center), in October 2005 this facility notified the RO that it did not have ant treatment records of the claimant.  In the April 2008 statement of the case, the Veteran was notified of the unavailability of these records.  Therefore, the Board finds that no further action needs to be taken by VA with respect to these records.  Id. 

The Veteran was afforded VA examinations in September 2004 as well as post-remand in May 2011 which the Board finds are adequate to adjudicate the claims on appeal.  The May 2011 examinations substantially comply with the Board's remand directions.  The Board has reached this conclusion because, after a review of the record on appeal and comprehensive examinations of the claimant, the examiners provided medical opinions as to whether the claimant had residuals of malaria as well as the severity of his laryngeal cancer that allows the Board to adjudicate these claims under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran contends that he had malaria and/or symptoms of malaria (i.e., fever, chills, sweating, and joint pain) shortly after his return from the Republic of Vietnam and that these same types of symptoms have continued to the current time.  It is also requested that the Veteran be afforded the benefit of doubt.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

Additionally, the law also provides that, in the case of any veteran, like the current claimant, who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of malaria or residuals of malaria for this Combat Veteran at any time during the pendency of his appeal.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. § 3.303; McClain, 21 Vet. App. at 321.

In this regard, the Veteran's DD 214 shows that he served in the Republic of Vietnam from November 1967 to October 1968 (i.e., during a qualifying period of active duty).  The Board also notes that service treatment records from the Veteran's qualifying period of active duty show his complaints and treatment for adverse symptomatology that could be associated with malaria including a cold like symptoms, headaches, and joint pain.  See, for example, service treatment records dated in September 1964 (a cold with a cough), December 1965 (neck pain), January 1966 (abdominal pain with cramping), October 1966 (a sore throat), November 1966 (headaches), and November 1967 (an upper respiratory infection); August 1967 examination (a history of swollen and painful joints).  

However, the service treatment records, including April 1961, August 1967, and May 1970 examinations, are negative for an actual diagnosis of malaria or residuals of malaria.  In fact, the April 1961, August 1967, and May 1970 examinations were uniformly normal except for problems unrelated to malaria.  

Likewise, the post-service record is positive for the Veteran's complaints and treatment for adverse symptomatology that could be associated with malaria (i.e., cold symptoms, joint pain, and vomiting).  See treatment records from the Texas Department of Criminal Justice dated from November 2000 to October 2001 and the University of Texas Medical Branch Hospital in Galveston, Texas dated from November 2000 to February 2004.  However, these records also do not ever show the claimant actually being diagnosed with malaria or residuals of malaria.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that a symptom such as pain without a diagnosed related medical condition does not constitute a disability for which service connection may be granted).  

In fact, when examined by VA in May 2011 for the express purpose of ascertaining if he had malaria or residuals of malaria, it was opined after a review of the record on appeal that it does not show that he ever had malaria or residuals of malaria.  In this regard, the examiner noted that the Veteran's current parasitology blood test was negative for malaria parasites.  The examiner thereafter opined that "there is insufficient objective data to confirm the diagnosis of prior or existing malaria.  In other words, a precise diagnosis of previous or current malaria [cannot] be rendered as there is insufficient objective data to support a definitive diagnosis."  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Furthermore, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms of malaria and residuals of malaria (i.e., fever, chills, joint pain, nausea) because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of malaria or residuals of malaria because such an opinion requires medical expertise which they do not have.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board finds more competent and credible the expert opinion provided by the VA examiner regarding the Veteran not having malaria or residuals of malaria than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for residuals of malaria must be denied for this Combat Veteran.  38 U.S.C.A. §§ 1110, 1131, 1154(b); 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claim

The Veteran asserts that his residuals of laryngeal cancer meet the criteria for a compensable evaluation.  It is also requested that the Veteran be afforded the benefit of doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The November 2005 rating decision granted service connection for residuals of laryngeal cancer and assigned a noncompensable rating effective October 20, 2003, under 38 C.F.R. § 4.97, Diagnostic Code 6819, because the cancer was excised in January 2002 and the Veteran's post operative treatment (i.e., radiation therapy) had stopped on April 28, 2002.

Under Diagnostic Code 6819, all malignant neoplasms in any specified part of the respiratory system, except for skin growths, are rated as 100 percent disabling.  38 C.F.R. § 4.97.  

A Note to Diagnostic Code 6819 provides that, while the 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, six months after discontinuance of such treatment the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, rate on residuals.  

Here, a review of the record on appeal, including the September 2004 and May 2011 VA examination reports, does not show that the Veteran's laryngeal cancer has reoccurred since October 20, 2003.  Moreover, the record does not shows that therapeutic procedures for the Veteran's laryngeal cancer have restarted since his radiation therapy stopped in April 2002 - eighteen months before service connection was granted effective from October 2003.  Therefore, the Board finds that the claim for a compensable evaluation for residuals of laryngeal cancer must be denied under 38 C.F.R. § 4.97, Diagnostic Code 6819.  This is true at all times from October 20, 2003, and therefore the Board need not consider further staged ratings.  Id.

As noted above, a Note to Diagnostic Code 6819 specifies that, if there has been no local recurrence or metastasis, VA is to rate the Veteran's laryngeal cancer based on its residuals.  38 C.F.R. § 4.97.  

In this regard, 38 C.F.R. § 4.97, Diagnostic Code 6516 provides a 10 percent rating for chronic laryngitis when there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is provided for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

With the Board above criteria in mind, the Board notes that treatment records document the Veteran's periodic complaints and treatment for hoarseness.  See treatment records from the Texas Department of Criminal Justice dated from November 2000 to October 2001 and the University of Texas Medical Branch Hospital in Galveston, Texas dated from November 2000 to February 2004.  The Board also notes that treatment records document the Veteran's periodic complaints and treatment for a cough, a swollen throat, and difficulty swallowing as well as for vocal cord paralysis.  Id.  

Likewise, at the May 2011 VA examination, the Veteran complained of hoarseness and a dry cough.  Moreover, the examiner opined that the Veteran's current hoarseness is a residual of his laryngeal cancer.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, 1 Vet. App. at 175.

Given the opinion by the May 2011 VA examiner regarding the Veteran having residual hoarseness due to his laryngeal cancer, as well as the documented complaints and treatment for hoarseness as well as a swollen throat and difficulty swallowing seen in the treatment records, the Board finds that the evidence, both positive and negative as to whether the claimant meets the criteria for a compensable rating under Diagnostic Code 6516 is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that he meets the criteria for a compensable rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, a 10 percent rating is warranted for the Veteran's residuals of laryngeal cancer under Diagnostic Code 6516.  38 C.F.R. § 4.97.  This is true at all times from October 20, 2003, and therefore the Board need not consider further staged ratings.  See Fenderson, 12 Vet. App. at 126.

However, the Board finds that a rating in excess of 10 percent for residuals of laryngeal cancer under Diagnostic Code 6516 is not warranted.  The Board has reached this conclusion because the record on appeal, including the Sept 2004 and May 2011 VA examinations, are negative for objective evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.  This is true at all times from October 20, 2003, and therefore the Board need not consider further staged ratings.  Id.

As to rating the Veteran's residuals of laryngeal cancer under one of the other Diagnostic Codes for diseases of the nose and throat (i.e., 38 C.F.R. § 4.97, Diagnostic Codes 6502 to 6524 (2011)) or diseases of the trachea and bronchi (i.e., 38 C.F.R. § 4.97, Diagnostic Codes 6600 to 6604 (2011)), the Board notes that the record, including the findings at the September 2004 and May 2011 VA examinations, is negative for any cancer residuals but the hoarseness, dry cough, swelling, and difficulty swallowing discussed above.  Therefore, the Board will not rate the Veteran's service connected residuals of laryngeal cancer as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  This is true at all times from October 20, 2003, and therefore the Board need not consider staged ratings.  Id.

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his disability results in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the May 2011 VA examiner specifically opined that it does not affect his usual occupation.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as being hoarse, a cough, swelling, and difficulty swallowing and others are credible to report on what they can see.  See Jandreau; Buchanan.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions require medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the expert at the Veteran's VA examination than these lay assertions.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher scheduler evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for residuals of laryngeal cancer, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of malaria is denied. 

Entitlement to an initial 10 percent evaluation for residuals of laryngeal cancer is granted at all times from October 20, 2004.



REMAND

As to the claim of service connection for a bilateral knee disability, in January 2004 the Veteran notified the RO that he had applied for Social Security Administration disability benefits because of a post-service knee and back injury.  He also notified the RO that, while he was not granted Social Security Administration disability benefits, he nonetheless had an examination in connection with his claim.

However, a review of the record on appeal does not reveal that VA has ever requested these records from the Social Security Administration.  Therefore, since these records are potentially relevant to his bilateral knee disability claim, the Board finds that a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the Social Security Administration decision and the supporting medical records pertinent to a claim). 

In this regard, if the above development uncovers any pertinent records regard the Veteran's bilateral knee disability, an addendum should also be obtained to the April 2011 VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for soft tissue sarcoma, the April 2011 VA examiner noted that the Veteran had had a left cheek skin biopsied four years earlier at Galveston.  He thereafter opined that he could not determine whether the skin lesion he had removed from his left cheek was a result of herbicide exposure without reviewing the pathology report from this biopsy and it is not found in the claims file.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file the left cheek lesion pathology report from Galveston and to thereafter obtain an addendum to the April 2011 VA examination.  See 38 U.S.C.A. § 5103A(b), (d); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

As to the claim for a higher evaluation for a left wrist shell fragment wound, the December 2010 Remand directed the RO/AMC to obtain and associate with the record a copy of the report from his September 2004 X-ray.  However, a review of the post-remand record does not reveal that this X-ray report was obtained and associated with the claims file.  Therefore, a remand is required to obtain this record.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Also as to the claim for a higher evaluation for a left wrist shell fragment wound, following the April 2011 and May 2011 VA examinations the RO issued an October 2011 rating decision granting the Veteran a 10 percent disability rating for this disability.  The May 2010 rating decision also notified the Veteran that this 10 percent rating was a full grant as to this issue on appeal and the October 2011 supplemental statement of the case did not include this issue.

The Board finds that this finding by the RO/AMC was in error because a 10 percent rating is not the maximum benefit allowable by law or regulation for his shell fragment wound.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  Therefore, because the evidence found in the April and May 2011 VA examinations is additional pertinent evidence, the Board finds that a remand for a supplemental statement of the case is also required.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

As to all of the issues on appeal, the record shows that the Veteran receives ongoing treatment from his place of incarceration.  However, the record does not include any of his post-February 2004 records from this facility except for a single May 2006 treatment record.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these treatment records with the record.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social Security Administration and request copies of all of the Veteran's records generated in connection with his claim for disability benefits including a copy of any examinations, treatment records, and decisions issued by the Social Security Administration.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining any needed authorization from the Veteran, should obtain and associate with the record the pathology report for the left cheek lesion that the Veteran had removed approximately five years ago at Galveston.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should obtain and associate with the record a copy of the report from his September 2004 left wrist X-ray.  Efforts to obtain the requested record should be ended only if it is concluded that the record sought does not exist or that further efforts to obtain the record would be futile.  Because this is a Federal record, if it cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested record should also be documented fully in the claims file.

4.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record his post-February 2004 records from his place of incarceration.  All actions to obtain the requested records should be documented fully in the claims file.  

5.  If the above development results in any pertinent records regard the Veteran's bilateral knee disability being associated with the claims file, the RO/AMC should obtain an addendum to the April 2011 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that that the Veteran's current bilateral knee disabilities were caused by his active duty or have continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran had compensable arthritis in either knee in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his bilateral knee disabilities (i.e., a pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a bilateral knee disabilities and as a Combat Veteran his description of an in-service injury should be accepted if consistent with the nature and type of service.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  If the above development results in the pathology report for the left cheek lesion being associated with the claims file, the RO/AMC should obtain an addendum to the April 2011 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran had soft tissue sarcoma on his left cheek?

b.  Is it at least as likely as not (50 percent probability or more) that whatever the Veteran had removed from his left cheek was caused by his active duty or has continued since service?

c. Is it at least as likely as not (50 percent probability or more) that whatever the Veteran had removed from his left cheek was compensable in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his soft tissue sarcoma (i.e., a discoloration of the skin) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of soft tissue sarcoma; and the fact that the Veteran is presumed to have herbicide exposure because of his verified service in the Republic of Vietnam.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claim, such readjudication should consider staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits including the claim for a higher evaluation for the left wrist shell fragment wound, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


